Appeal from a judgment of the Livingston County Court (Ronald A. Cicoria, J.), rendered June 16, 2004. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Upon appeal from a judgment convicting him, upon his plea of guilty, of two counts of grand larceny in the third degree (Penal Law § 155.35), defendant challenges the factual sufficiency of the plea colloquy with respect to the value of the items stolen. Defendant did not move to withdraw the plea or to vacate the judgment of conviction and thus has failed to preserve that challenge for our review (see People v Lopez, 71 NY2d 662, 665 [1988]). In any event, defendant’s challenge lacks merit. The People provided defendant with estimates of the value of the items stolen well in advance of the plea and thus, when defendant pleaded guilty, he was “well aware of the fact that [each] grand larceny count . . . was based on the prosecution’s theory that [the value of the items stolen with respect to each count exceeded $3,000]” (People v Fiedler, 155 AD2d 613, 614 [1989], lv denied 75 NY2d 868 [1990]). Present—Martoche, J.P., Smith, Lawton and Hayes, JJ.